Citation Nr: 1747208	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to December 14, 2009, in excess of 30 percent as of February 1, 2011, and in excess of 60 percent as of March 23, 2017 for left knee patellofemoral/medial compartment osteoarthritis, status post total knee replacement (left knee disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2010 rating decision, in pertinent part, assigned an increased rating of 100 percent effective December 14, 2009 and 30 percent effective February 1, 2011 for left knee disability.  A subsequent June 2017 rating decision assigned a 60 percent rating effective March 23, 2017 for his left knee disability.  

In October 2016, the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2017 VA medical opinion and August 2017 VA examination were associated with the Veteran's claims file following the issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2017.  This evidence has not been reviewed by the AOJ in connection with a decision on the Veteran's claim, and he has not provided a waiver of such initial review.  Although the Veteran's representative waived initial review by the AOJ of any additional evidence that was submitted by the Veteran in a July 2017 statement, this waiver does not apply to evidence that is otherwise obtained by the AOJ, to include VA examinations.  38 C.F.R. §§ 19.9, 20.1304(c) (2016).  Consequently, this case must be remanded for AOJ initial consideration of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case considering all evidence received since the June 2017 Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




